                  IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                           SOUTHERN DIVISION


EVERETT STOGNER, # 172463                                                PLAINTIFF

v.                                                  CIVIL NO. 1:18cv257-HSO-JCG

ANTHONY BEASLEY, LUCY
MARTIN, and ANDREW MILLS                                              DEFENDANTS


     MEMORANDUM OPINION AND ORDER OF PARTIAL DISMISSAL

         This matter is before the Court sua sponte. Pro se Plaintiff Everett Stogner

is incarcerated with the Mississippi Department of Corrections, and he brings this

action pursuant to 42 U.S.C. § 1983, alleging excessive force and a deprivation of

due process. For the reasons set forth below, Stogner’s due process claims will be

dismissed, as will all of his claims against Defendants Lucy Martin and Andrew

Mills.

                                   I.   BACKGROUND

         Stogner is currently housed at the South Mississippi Correctional Institution.

Compl. [1] at 2. Defendants Captain Anthony Beasley, Lucy Martin, and Warden

Andrew Mills are employed at the prison. Id. at 2-3. Beasley is a correctional

officer, and Martin is a disciplinary hearing officer. Id. at 2. Stogner claims that

on March 14, 2018 he was being treated for a violent seizure in the medical unit.

Id. at 6-7. During this episode, Captain Beasley allegedly hit Stogner in the face,

threw him to the floor, and kicked him. Id. at 7.

         Stogner alleges that Beasley then issued him two false Rule Violation
Reports (“RVRs”) in order to give an apparent justification for the use of force. Id.

One charged Stogner with refusing to obey a staff order and the other charged him

with assault on Beasley. Pl.’s Resp. Ex. [16-1] at 1-2. Martin found Stogner guilty

of both RVRs, even though there was allegedly no evidence to support them. Id.;

Compl. [1] at 7-8. As a result, Stogner was punished with a loss of all privileges for

a month on the first RVR and a loss of canteen and visitation privileges for eighteen

months on the second. Pl.’s Resp. Ex. [16-1] at 1-2. Stogner also contends that he

was placed in segregation from about March 17, 2018, through approximately April

14, 2018. Pl.’s Resp. [16] at 2; Compl. [1] at 7. Warden Mills affirmed the RVRs

on administrative appeal. Id. at 8.

          Plaintiff initiated this civil action on August 3, 2018, invoking 42 U.S.C. §

1983 and asserting an excessive force claim against Captain Beasley, and a

deprivation of due process claim against all Defendants. Stogner asks the Court

for a declaratory judgment, compensatory and punitive damages, and injunctive

relief.

                                     II.   DISCUSSION

          The Prison Litigation Reform Act of 1996 (“PLRA”), 28 U.S.C. § 1915, applies

to prisoners proceeding in forma pauperis in this Court. The PLRA provides in

part that “the court shall dismiss the case at any time if the court determines that .

. . the action . . . (i) is frivolous or malicious; (ii) fails to state a claim on which relief

may be granted; or (iii) seeks monetary relief against a defendant who is immune


                                               2
from such relief.” 28 U.S.C. § 1915(e)(2)(B). This framework “accords judges not

only the authority to dismiss a claim based on an indisputably meritless legal

theory, but also the unusual power to pierce the veil of the complaint’s factual

allegations and dismiss those claims whose factual contentions are clearly baseless.”

Denton v. Hernandez, 504 U.S. 25, 32 (1992) (quotation omitted).

      In an action proceeding under § 1915, courts may “evaluate the merit of the

claim sua sponte.” Ali v. Higgs, 892 F.2d 438, 440 (5th Cir. 1990). “Significantly,

the court is authorized to test the proceeding for frivolousness or maliciousness even

before service of process or before the filing of the answer.” Id. So long as the

inmate “has already pleaded his ‘best case’” and his “insufficient factual allegations

[cannot] be remedied by more specific pleading,” the Court may dismiss the action

sua sponte. Brewster v. Dretke, 587 F.3d 764, 767-68 (5th Cir. 2009) (quoting

Eason v. Thaler, 14 F.3d 8, 9 (5th Cir.1994)). Because the Court has permitted

Stogner to proceed in forma pauperis, this case is subject to the provisions allowing

for sua sponte dismissal under § 1915.

      Among other things, Stogner claims Defendants violated his due process

rights by convicting him of two false RVRs in the absence of any evidence. To

maintain a procedural due process claim, Stogner must show that the RVRs either:

(1) affected or “will inevitably affect the duration of his sentence;” or (2) imposed an

“atypical and significant hardship on the inmate in relation to the ordinary

incidents of prison life.” Sandin v. Conner, 515 U.S. 472, 484, 487 (1995). Stogner


                                           3
does not allege that the RVRs affected or will inevitably affect the duration of his

sentence. Rather, Stogner complains that he was deprived of all privileges for one

month and of canteen and visitation for eighteen months, and was placed in

segregation for four weeks pending the disciplinary hearing. Neither the

segregation, without more, nor the deprivation of privileges in this case constitutes

an atypical or significant hardship. Watkins v. Lnu, 547 F. App’x 409, 410 (5th Cir.

Apr. 23, 2013) (holding three month loss of commissary, visitation, and telephone

privileges did not implicate a liberty interest); Madison v. Parker, 104 F.3d 765, 768

(5th Cir. 1997) (holding 30 day loss of commissary plus 30 day segregation did not

implicate due process); Hernandez v. Velasquez, 522 F.3d 556, 562-63 (5th Cir.

2008) (holding classification which resulted in one year confined to a shared cell,

with leave only for showers, medical appointments, and family visits was not an

atypical or significant hardship).

      Additionally, the Supreme Court has held that prison visitation is not an

independent right protected by the Due Process Clause. Ky. Dep’t of Corrs. v.

Thompson, 490 U.S. 454, 461 (1989) (rejected on other grounds by Sandin, 515 U.S.

at 482). The Fifth Circuit Court of Appeals likewise holds prisoners do not have a

liberty interest in visitation. E.g., Watkins, 547 F. App’x at 410. Of course,

extreme variations of otherwise “typical” punishments may create a liberty interest,

for example, segregation in and of itself is not atypical but, when coupled with

extreme conditions or length, can implicate a liberty interest in its avoidance.


                                           4
Wilkinson v. Austin, 545 U.S. 209, 223-24 (2005) (finding liberty interest in avoiding

indefinite placement in a supermax facility where, among other things, “almost all

human contact is prohibited”); Wilkerson v. Goodwin, 774 F.3d 845, 848-49 (5th Cir.

2014) (39 years in solitary confinement). Plaintiff complains that his sanction

lasted for eighteen months. In contrast to Wilkinson, however, Plaintiff does not

claim to have been cut off from almost all means of human contact or to have

suffered a visitation ban for an indefinite period of time.   Plaintiff was subjected to

a limited, eighteen month ban on visitation, which was not accompanied by

simultaneous segregation.     Nothing about the punishments in the instant case rise

to the level of atypical or extraordinary hardships, and Plaintiff’s due process claims

should therefore be dismissed as frivolous. Martin v. Scott, 156 F.3d 578, 580 (5th

Cir. 1998).

                           III.    CONCLUSION

      IT IS, THEREFORE, ORDERED AND ADJUDGED that Plaintiff’s due

process claims are DISMISSED WITH PREJUDICE as frivolous. Accordingly,

Defendants Lucy Martin and Andrew Mills are also dismissed from the case. The

excessive force claim against Defendant Anthony Beasley shall proceed.

      SO ORDERED AND ADJUDGED, this the 18th day of October, 2018.



                                        s/ Halil Suleyman Ozerden
                                        HALIL SULEYMAN OZERDEN
                                        UNITED STATES DISTRICT JUDGE


                                           5
